Franklin App. No. 10AP-552. This cause is pending as an appeal from an order denying a motion for a show-cause contempt order in a pending procedendo case.
Upon consideration, this cause is dismissed because the order appealed from is not a final, appealable order. See R.C. 2505.02; State ex rel. Downs v. Panioto, 107 Ohio St.3d 387, 2006-Ohio-8, 839 N.E.2d 911, ¶ 17 (“R.C. 2505.03 restricts the appellate jurisdiction of this court to review of final orders, judgments, or decrees”). The order was made against a non-party in a case in which a final judgment had not yet been entered. See Denovchek v. Trumbull Cty. Bd. of Commrs. (1988), 36 Ohio St.3d 14, 520 N.E.2d 1362, syllabus (“There is no right of appeal from the dismissal of a contempt motion when the party making the motion is not prejudiced by the dismissal”). Appellant can raise his claims in an appeal from the final judgment entered in his procedendo action.
O’Connor, C.J., and Pfeifer, Lundberg Stratton, O’Donnell, Lanzinger, Cupp, and McGee Brown, JJ., concur.